DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History
Claims 1-20 of U.S. Application No. 16/239375 filed on 01/03/2019 have been examined. 

Applicant's amendments and remarks filed 12/16/2020. Claims 1-20 were examined.

Office Action is in response to the pre-appeal filed 05/11/2021. Claims 1 and 19 have been amended. Claims 1-20 are presently pending and are presented for examination.

Response to Remarks/Arguments
In regards to rejection under 35 U.S.C. § 101: Applicant’s amendments with respect to claims 1-20 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 101 to claims 1-20 have been withdrawn.
In regards to rejection under 35 U.S.C. § 103: Applicant’s amendments with respect to claims 1-20 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 103 to claims 1 and 4-20 have been withdrawn.


Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.

Mayer is the sole reference relied on in rejecting the claims. Mayer is alleged to disclose traditional data logging in a motor vehicle. See Mayer, generally. More particularly, Mayer teaches a vehicle data logger, as RDU 20, that receives vehicle data from various vehicle components, via a vehicle communication bus 18, and creates a chronological log of vehicle data with associated time stamps. See e.g., Mayer, [0045], [0063]-[0068]; Fig. 3A.
Mayer does not, however, disclose “checking at least one extracted signal value of the at least one signal for a change in comparison with a signal value of the at least one signal last held in a memory unit,” and then “holding the at least one extracted signal value ... in the memory unit if [it] has changed in comparison with [what] was last held in the memory unit.”
To the contrary, if anything, Mayer discloses logging all of the data the RDU 20 extracts from the bus 18. See e.g., Mayer, [0072], And the cited sections of Mayer (i.e., [0021], [0023], [0029] and [0050]) say nothing about the act of checking a signal value of the extracted signal for a change in comparison with its value last held in memory. Nor do these sections say anything about holding the extracted signal’s value in the memory if it was changed from the last value for the signal.
Moreover, to the extent Tokutsu is relied on as generally disclosing “extracting at least one signal from at least one message in a traffic node of the at least two data buses,” that disclosure is solely in the limited context of giving a relay node buffer capability. See e.g., Tokutsu, Abstract. It is not in the context of the data logging process of Meyer. The cited sections of Litichever discuss 
As such, it is not the case that data extraction taking place in a traffic node between two data buses is known to efficiently hold information, as is argued by the Office Action. All the evidence shows is that, at best, data extraction at a bus-to-bus traffic node is known for implementing a buffer.
Accordingly, while a skilled artisan might extract a signal at a bus-to-bus traffic node in order to implement a relay buffer, there is no teaching or suggestion that the skilled artisan would do so in the data logging context of Mayer (or of the claimed invention). And adding bus-to-bus traffic node data extraction in order to implement a relay buffer would not succeed in tying the extracting feature with the subsequent checking and holding features, each of which rely on the extracted signal. That would require some additional teaching that is not in evidence.
Thus, the evidence does not support the contention that one of ordinary skill in the art would have been motivated to make the proposed combination for the reasons alleged - or that the result of any such combination would satisfy the claim limitations.
The remaining references do not remedy the shortcomings noted herein - nor are they alleged to do so.
For at least the foregoing reasons, the instant claims are patentable over the cited references. To the extent claims are not specifically mentioned above, those claims depend from mentioned claims and are patentable over the cited references based on at least their dependencies. It is respectfully requested that the instant rejections therefore be withdrawn.


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668